Citation Nr: 0515053	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for osteopenia and 
osteoporosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
February 1994, with service in the Southwest Asia Area of 
Operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2001 by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that, in a statement received in May 2003, 
the veteran withdrew her appeal on the issues of entitlement 
to service connection for polynephritis/cystitis and for 
frostbite and that, through a statement by her representative 
received in February 2004, she withdrew her appeal on the 
issue of entitlement to an evaluation in excess of 20 percent 
for a left knee disability.  The withdrawal of the appeal on 
those issues is deemed to be a withdrawal of the notices of 
disagreement and the substantive appeals which the veteran 
filed on those issues.  See 38 C.F.R. § 20.204(c) (2004).


FINDINGS OF FACT

1.  In service the veteran received medication which 
suppressed menstruation.

2.  In service after undergoing a hysterectomy the veteran 
did not receive hormone replacement therapy.

3.  There is an approximate balance of positive and negative 
medical evidence on the issue of whether the veteran's 
currently diagnosed osteopenia and osteoporosis are 
etiologically related to the medical treatment which she 
received while on active duty.




CONCLUSION OF LAW

With resolution of reasonable doubt, osteopenia and 
osteoporosis were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefits sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

III. Factual Background and Analysis

The veteran's service medical records reveal that, in August 
1991, she underwent a total vaginal hysterectomy .  Service 
connection is in effect for residuals of a hysterectomy 
without salpingo-oophorectomy.  At a hearing before a 
Decision Review Officer (DRO) in May 2003, the veteran 
testified that in service following the August 1991 
hysterectomy she was not provided with hormone replacement 
therapy by service department medical personnel.  She also 
testified that, during her deployment to Southwest Asia in 
1991, she and the other female service members in her unit 
received injections of the drug Depo-Provera for the purpose 
of suppressing their menstrual periods during the deployment.  
The Board notes that the veteran's service medical records do 
not show the prescription of any hormone replacement therapy 
after the August 1991 hysterectomy, and the Board finds as a 
fact that none was provided to the veteran.  Although the 
service medical records do not document injections of Depo-
Provera, the Board finds that the veteran's testimony in that 
regard is credible and that she did receive the injections 
which she has described.

Since her separation from active service, based on private 
bone density studies in August 2000 and December 2003, the 
veteran has been diagnosed by private physicians with 
osteopenia of the left hip and lumbosacral spine and 
osteoporosis.  "Osteopenia" is reduced bone mass due to a 
decrease in the rate of osteoid synthesis to a level 
insufficient to compensate for normal bone lysis.  The term 
is also used to refer to an decrease in bone mass below the 
normal.  See Dorland's Illustrated Medical Dictionary 1202 
(28th ed., 1994).  "Osteporosis" is reduction in the amount 
of bone mass, leading to fractures after minimal trauma.  Id.  
The veteran contends that her diagnosed osteopenia and 
osteoporosis are related to her active service.

The record contains conflicting medical opinions concerning 
the likely etiology of the veteran's current osteopenia and 
osteoporosis.

A VA nurse practitioner who examined the veteran in June 2001 
stated an opinion that the veteran's osteopenia and 
osteoporosis "are related to adolescent and lifelong dietary 
habits."  The report of the VA examination of the veteran in 
June 2001 contains no information as to the source of the 
examining nurse practitioner's knowledge concerning the 
veteran's dietary habits.  At her hearing before the DRO in 
May 2003, the veteran testified that she did not discuss her 
dietary habits with the examining nurse practitioner and had 
no idea why the nurse practitioner thought that her dietary 
habits caused her osteopenia and osteoporosis.  The veteran 
testified further that she had been a cross-country runner in 
high school and received an athletic scholarship to college, 
and she pointed out that her service records show that she 
successfully completed paratroop training.  She stated that 
her eating habits had always been healthy and any suggestion 
by the examining nurse practitioner to the contrary was 
mistaken.  The Board finds that the veteran's testimony on 
the subject of her diet is credible.  Because a medical 
opinion based upon an inaccurate factual premise has no 
probative value, see Reonal v. Brown, 5 Vet. App. 458, 461 
(1993), the Board finds that the opinion of the VA nurse 
practitioner who examined the veteran in June 2001 is lacking 
in probative value.

A private physician who is a specialist in internal medicine 
and the director of a center for detection and treatment of 
osteoporosis, examined the veteran in June 2001.  Based on a 
review of her medical history and a clinical examination, 
this physician reported that the "main indications" for the 
veteran's bone loss from osteopenia and osteoporosis were a 
history of estrogen deficiency and the Depo-Provera which she 
received by injection while she was on active duty.

The veteran was examined by a VA physician in June 2003, who 
was requested to offer an opinion on the question of the 
etiology of the veteran's osteopenia/osteoporosis.  He 
reported an opinion as follows: the veteran's 
osteopenia/osteoporosis was not likely related to her in-
service hysterectomy because in that procedure her ovaries 
were not removed; "taking the Depo-Provera for eight or nine 
months should not have an effect on osteoporosis"; and the 
veteran's osteopenia/osteoporosis were "undoubtedly" due to 
the veteran's history of cigarette smoking and to going 
through menopause three years earlier.  The Board notes that 
there is no indication in the record as to the training and 
expertise of the VA examining physician with regard to 
disease causing bone loss.

After careful review of the conflicting medical opinions on 
the issue of whether the veteran's osteopenia/osteoporosis 
are related to events during her active service, the Board is 
unable to find that one opinion is more convincing than the 
other.  There is thus an approximate balance of positive and 
negative evidence on the issue of whether veteran's 
osteopenia/osteoporosis are related to service.  Resolving 
the doubt on the issue in the veteran's favor, entitlement to 
service connection for osteopenia/osteoporosis is 
established.  See 38 U.S.C.A. § 5107(b) (West 2002)

ORDER

Service connection for osteopenia and osteoporosis is 
granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


